

117 HR 4762 IH: Workplace Choice and Flexibility for Individuals with Disabilities Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4762IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Grothman introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Rehabilitation Act of 1973 to clarify the definition of competitive integrated employment.1.Short titleThis Act may be cited as the Workplace Choice and Flexibility for Individuals with Disabilities Act.2.Clarification of definition of competitive integrated employmentSection 7(5) of the Rehabilitation Act of 1973 (29 U.S.C. 705) is amended—(1)in subparagraph (B)—(A)by striking not including and inserting including social and interpersonal interactions with colleagues, vendors, customers, superiors, or other such persons who the employee may come into contact with during the work day and across workplace settings, other than;(B)by inserting before the semicolon at the end the following: , except that such interactions shall not be considered solely at the work unit level; and(C)by striking and at the end;(2)by striking the period at the end of subparagraph (C) and inserting ; and; and(3)by adding at the end the following:(D)for which an individual may have been paid—(i)by a contractor—(I)of the Federal Government under a contract with the Federal Government for which priority was given to the contractor on the basis of the bid of the contractor involving supporting employment for individuals with disabilities; or (II)of a State government under a contract with the State government for which priority was given to the contractor on the basis of the bid of the contractor involving supporting employment for individuals with disabilities; (ii)by a subcontractor at any tier of a contractor—(I)of the Federal Government under a subcontract for which priority was given to the subcontractor on the basis of the bid of the subcontractor involving supporting employment for individuals with disabilities; or(II)of a State government under a subcontract for which priority was given to the subcontractor on the basis of the bid of the subcontractor involving supporting employment for individuals with disabilities; or (iii)under a contract mandating direct labor-hour ratio of individuals with disabilities..3.Rule of constructionNothing in the amendments made by this Act shall be construed to reduce the number of jobs available for referral by a State agency or other entity.4.Sense of CongressIt is the sense of Congress that jobs meeting the definition in section 7(5)(B) of the Rehabilitation Act of 1973 (29 U.S.C. 705), and which derive from Federal or State contracts managed by community rehabilitation programs for the purposes of supporting employment for people with disabilities, shall be eligible to be considered—(1)part of the competitive labor market; and(2)an employment outcome for State vocational rehabilitation purposes.